Opinion by
Mr. Justice McCollum,
The receivers of the American Casualty Insurance and Security Company of Baltimore city, a corporation duly organized under the laws of Maryland and having its principal office in said city, brought an action of assumpsit in the court of common pleas No. 2 of Allegheny county against Andrew W. Mellon for $205.58, that being as they alleged, his proportion of the taxes assessed upon the whole stock of the company for the year 1893. After the institution of this suit the parties to it agreed upon a ease stated, in which they included the laws of Maryland relating to the assessment and collection of the taxes upon the stock, the insolvency of and assignment by the company, the appointment of receivers, and such other matters as they considered pertinent to the issues involved in the pending litigation.
Payment of the taxes assessed upon the stock in 1893 was subsequent to the assignment by the company for the benefit of its creditors and was finally enforced by a suit against the receivers who, in compliance with the decree of the court of appeals of Maryland, paid the taxes assessed as aforesaid from the fund within their control. The taxes thus paid by the receivers included the taxes assessed upon stock held by nonresidents.
It seems to be conceded by the parties to the suit that the defendant never was a resident of the state of Maryland; that he is now and always has been a resident of the state of Pennsylvania; that he was not notified of the assessment of the stock nor allowed an opportunity to be heard in relation to it or to appeal from it.
The case stated was heard and passed upon by the court in which it was brought, and upon due consideration there it terminated in a judgment for the defendant, with costs. The reasons given for the conclusion arrived at and the citation of cases supporting them, together with quotations from the cases and the text books furnished a complete vindication of the judgment entered by the court. The receivers, being dissatisfied with the decision of the court of common pleas appealed to the Superior Court where the decision was sustained in an opinion by Judge Orlady who said, inter alia, that “ the receivers having paid the taxes cannot by the order of court direct*183ing them to proceed by action or suit if necessary to collect from the several stockholders of the defendant corporation . . . . their proportionate shares of the taxes paid by the receivers, follow a stockholder into Pennsylvania and secure a personal judgment against him unless the charter contract of the corporation with its stockholders specially authorized such remedy.” It is plain enough that neither of the several sections of article 81 of the Maryland statute relating to the taxation of corporate stock, furnishes any warrant for the institution of the suit brought by the receivers. All the sections of said article supposed by the receivers to have some relation to the question involved in their suit are included in the case stated. In referring to that part of section 188 of article 81, on which the receivers seem to have placed considerable reliance, Judge Okladt said: “ This is the only provision in the case stated under which the corporation can protect itself for the moneys it may be obliged to pay as tax against it. The remedy of the corporation is against the stock and the lien is against it alone. The stock may be exhausted by the lien, but the corporation cannot pursue the holder in Pennsylvania to recover. . . . More than this is not authorized by the charter, and more than this the corporation cannot claim.” It is not necessary for us to pursue the subject further. The opinion from which we have quoted above and the quotations from the cases cited by Judge White in the common pleas fully sustain the judgment from which this appeal was taken.
Judgment affirmed.